PER CURIAM.
The sole issue in this case is whether the decedent was a “salaried employee” of Career Enterprises, Inc. at the time of his death so as to qualify for coverage under a policy insuring against accidental death. Conflicting inferences may be *770drawn from the facts established by the record with respect to whether the decedent’s status as a salaried employee of Career was terminated when he began working with one of Career’s franchised companies shortly before he died in an airplane accident. Therefore, appellee was not entitled to a summary judgment. Jenkins v. Brackin, Fla.App.2d, 1965, 171 So.2d 589.
Reversed.
BOARDMAN, Acting C. J., GRIMES, J., and SCHWARTZ, ALAN R., Associate Judge, concur.